                       IN THE UNITED STA TES DISTRICT COURT
                           DISTRICT OF SOUTH CAROLINA
                               CHARLESTON DIVISION

Richard Keith Poe, #259297,                  )            Civil Action No . 9: 18-0252-RMG
                                             )
                       Plaintiff,            )
                                             )
       V.                                    )                ORDER AND OPINION
                                          )
South Carolina Department of Corrections, )
et al.,                                   )
                                          )
                     Defendants.          )
~~~~~~~~~~~~~~-                              )
       Before the Court is the Report and Recommendation ("R & R") of the Magistrate Judge

(Dkt. No . 53) recommending that Plaintiff's claim be dismissed without prejudice. For the

reasons set forth below, the Court adopts the R & R as the Order of the Court and dismisses

Plaintiff's claim without prejudice.

I.     Background

       Plaintiff is an incarcerated person proceeding pro se to bring a claim under 18 U.S.C . §

1983. Accorded an appropriately liberal construction to this prose litigant, Plaintiff's complaint

alleges that while in the custody of the South Carolina Department of Corrections he was

assaulted by fellow inmates, deprived of his property and blood pressure medication, and

developed facial sores as a result of being prohibited from shaving.

II.    Legal Standard

       The Magistrate Judge makes a recommendation to the Court that has no presumptive

weight and the responsibility to make a final determination remains with the Court. Mathews v.

Weber, 423 U.S. 261 , 270-71 (1976). The Court may " accept, reject, or modify, in whole or in

part, the findings or recommendations made by the magistrate judge." 28 U.S.C. § 636(b)(l)(C).

Where there are no objections to the R & R, the Court reviews the R & R to "only satisfy itself


                                                 -1-
that there is no clear error on the face of the record in order to accept the recommendation." Fed.

R. Civ. P. 72 advisory committee' s note; see also Camby v. Davis, 718 F.2d 198, 199 (4th Cir.

1983) ("In the absence of objection ... we do not believe that it requires any explanation.").

III.   Discussion

       The Magistrate Judge addressed the issues and correctly concluded that this case may be

dismissed pursuant to Rule 41 .       After Defendants moved to for summary judgment, the

Magistrate Judge issued and mailed a Roseboro Order notifying Plaintiff of the motion and

advising him of the risk of dismissal if he failed to oppose. (Dkt. No. 50). Plaintiff did not file a

response in opposition to Defendants' motion. The Roseboro Order was returned to the Clerk for

an undeliverable address. (Dkt. No . 52.) The Court previously advised Plaintiff to notify the

Court in writing of any change of address. (Dkt. No. 8.) Plaintiff is presumed to have understood

the Proper Form Order because he subsequently notified the Court of his changed address. (Dkt.

No. 48.) Plaintiff filed no objections to the R & R.

       This lack of response indicates Plaintiffs intent not to continue prosecuting his claim

and, therefore, subjects the case to sua sponte dismissal. See Fed. R. Civ. P. 41(b) ("If the

plaintiff fails to prosecute or to comply with these rules or a court order, a defendant may move

to dismiss the action or any claim against it."); Link v. Wabash R.R. Co., 370 U.S. 626, 630-31

( 1962) ("The authority of a court to dismiss sua sponte for lack of prosecution has generally been

considered an ' inherent power,' governed not by rule or statute but by the control necessarily

vested in courts to manage their own affairs so as to achieve the orderly and expeditious

disposition of cases."); Ballard v. Carlson, 882 F.2d 93, 95-96 (4th Cir. 1989) (district court' s

dismissal following failure to respond to a specific directive is not abuse of discretion).




                                                 -2-
IV.    Conclusion

       For the foregoing reasons, the Court ADOPTS the R & R (Dkt. No . 53) as the Order of

the Court and DISMISSES WITHOUT PREJUDICE Plaintiffs claim.

       AND IT IS SO ORDERED.




                                                  Rich~~
                                                  United States District Court Judge
May 7, 2019
Charleston, South Carolina




                                            -3-
